News Release Republic First Bancorp, Inc. July 28, 2015 REPUBLIC FIRST BANCORP, INC. REPORTS ASSET GROWTH OF 19% DEPOSITS INCREASE BY 22% Philadelphia, PA, July 28, 2015 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the three month period ended June 30, 2015. Three Months Ended ($ in millions, except per share data) 06/30/15 06/30/14 % Change Assets $ $ 19 % Loans 14 % Deposits 22 % Total Revenue $ $ 8 % Net Income (1 %) Net Income per Share $ $ (7 %) “Our balance sheet growth continues to be extraordinarily positive, which underscores the strength of our expansion strategy,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer.“With the recent openings of our newest stores in Marlton and Berlin, NJ, we continue to find that our strong commitment to outstanding service is resonating with a growing Customer base that desires a personal touch when it comes to banking.” The Company is in the midst of an aggressive expansion plan referred to as “The Power of Red is Back” with the goal of increasing its store footprint while providing legendary customer service. “We are seeing a tremendous response to the unrivaled convenience and service that each and every one of our stores has to offer,” added Madonna. “As evidenced by the significant increase in total assets, loans and deposits, Republic Bank is poised for continued success in the Philadelphia and South Jersey regions.” Highlights for the Period Ended June 30, 2015 · Republic opened its 16th and 17th stores in Marlton and Berlin, NJ which were received with great acceptance by the many Fans that have come to open new accounts. The Company currently has six additional sites in various stages of construction and development for future store locations. · New stores opened within the last 2 years are currently growing deposits at an average rate of $46 million per year.While the average deposit growth for all stores over the last twelve months was $14 million per store. · Total deposits increased by $205 million, or 22%, to $1.1 billion as of June 30, 2015 compared to $925 million as of June 30, 2014. · Non-interest bearing demand deposits increased by 21% to $242 million as of June 30, 2015 compared to $200 million as of June 30, 2014. · Total assets increased by $207 million, or 19%, to $1.3 billion as of June 30, 2015 compared to $1.1 billion as of June 30, 2014. · Total loans grew $104 million, or 14%, to $823 million as of June 30, 2015 compared to $719 million at June 30, 2014. · SBA lending continued to be a focal point of the Company’s lending strategy. More than $12 million in new SBA loans were originated during the three month period ended June 30, 2015. Our team is currently ranked as the #1 SBA lender in the tri-state market of New Jersey, Pennsylvania and Delaware based on the dollar volume of loan originations. · Shareholders’ equity increased by 2% to $113 million as of June 30, 2015 compared to $111 million as of June 30, 2014. · The Company’s Total Risk-Based Capital ratio was 13.88% and Tier I Leverage Ratio was 10.62% at June 30, 2015. · Tangible book value per share was $3.00 as of June 30, 2015. This amount excludes approximately $0.38 per share attributable to the deferred tax asset valuation allowance. Income Statement The major components of the income statement are as follows (dollars in thousands, except per share data): Three Months Ended Six Months Ended 06/30/15 06/30/14 % Change 06/30/15 06/30/14 % Change Total Revenue $ $ 8
